Exhibit 10.3

 

AMENDMENT NO. 1 TO
AMENDED AND RESTATED

AGVANTAGE BOND PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 (the “Amendment”) to the AMENDED AND RESTATED AGVANTAGE
BOND PURCHASE AGREEMENT, dated as of March 1, 2015 (the “Bond Purchase
Agreement”), among FARMER MAC MORTGAGE SECURITIES CORPORATION (the “Purchaser”),
a wholly owned subsidiary of FEDERAL AGRICULTURAL MORTGAGE CORPORATION, a
federally-chartered instrumentality of the United States and an institution of
the Farm Credit System (“Farmer Mac” or the “Guarantor”); FARMLAND PARTNERS
OPERATING PARTNERSHIP, LP, a Delaware limited partnership (“Issuer”); FARMLAND
PARTNERS INC., a Maryland corporation, and the consolidated parent company of
Issuer (the “REIT”); and Farmer Mac, as Guarantor, is dated June 2, 2015 (the
“Amendment Effective Date”).  Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to them in the Bond Purchase
Agreement.

 

RECITALS

 

WHEREAS, Farmer Mac, the Purchaser, Issuer and the REIT desire to amend the Bond
Purchase Agreement to increase the aggregate amount of AgVantage Bonds that may
be issued and sold by Issuer from time to time; and

 

WHEREAS, Section 8.06 of the Bond Purchase Agreement provides that the Bond
Purchase Agreement may be amended pursuant to an agreement in writing entered
into by Farmer Mac, the Purchaser, Issuer and the REIT.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Bond Purchase Agreement is hereby amended as
follows:

 

1.                                      The first sentence of Section 2.01 of
the Bond Purchase Agreement is hereby amended and restated in its entirety as
follows:

 

“The Purchaser agrees to purchase Bonds, at 100% of their principal amount, from
time to time before the Final Issuance Date, as requested by Issuer by written
notice (each, a “Notice of Requested Borrowing”) and approved by Farmer Mac in
an aggregate principal amount, for all Bonds outstanding hereunder at any one
time, not in excess of $165,000,000, subject to satisfaction of the conditions
set forth herein and agreement between the parties hereto as to the terms of the
applicable Pricing Agreement.”

 

2.                                      All other provisions of the Bond
Purchase Agreement shall be unmodified and shall remain in full force and
effect.

 

3.                                      This Amendment shall be governed by, and
construed in accordance with, federal law.  To the extent federal law
incorporates state law, that state law shall be the laws of the State of New
York applicable to contracts made and performed therein.

 

--------------------------------------------------------------------------------


 

4.                                      This Amendment may be executed in two or
more counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Amendment to be executed
by an authorized officer as of the Amendment Effective Date.

 

 

FARMER MAC MORTGAGE SECURITIES CORPORATION

 

 

 

 

By:

/s/ R. Dale Lynch

 

Name:

R. Dale Lynch

 

Title:

Vice President and Treasurer

 

 

 

FEDERAL AGRICULTURAL MORTGAGE CORPORATION

 

 

 

 

By:

/s/ R. Dale Lynch

 

Name:

R. Dale Lynch

 

Title:

Senior Vice President — Chief Financial Officer and Treasurer

 

 

 

 

 

FARMLAND PARTNERS OPERATING PARTNERSHIP, LP

 

 

 

 

By:

/s/ Luca Fabbri

 

Name:

Luca Fabbri

 

Title:

Chief Financial Officer, Secretary and Treasurer

 

 

 

 

 

FARMLAND PARTNERS INC.

 

 

 

 

By:

/s/ Luca Fabbri

 

Name:

Luca Fabbri

 

Title:

Chief Financial Officer, Secretary and Treasurer

 

[Signature page to Amendment No. 1 to Amended and Restated AgVantage Bond
Purchase Agreement]

 

--------------------------------------------------------------------------------